Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Non-Final office action on the merits in response to the communication received on 3/08/2021. 
Claim status:
Amended claims: 1-2, 4, 8-9, 11, 16-17 and 20.
Pending claims: 1-20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S._ (2014).


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
[Step-1] The instant claims are directed to method/system/machine which are the statutory categories of invention. 
[Step-2A] The instant claims are analyzed to determine whether it is directed to a judicial exception.
Prong One
The [exemplary] method claim 1 is directed to an abstract idea of confirming or verifying one or more financial transactions without prompting a cardholder to confirm the transaction.
The claim 1 recites the limitations of
receiving, …, from a first request for authorization of a first financial transaction associated with a cardholder account, wherein one or more first factors are associated with the first financial transaction, the one or more first factors comprising a geolocation of origin of the first financial transaction; 
determining whether the cardholder account is enrolled in a security system; upon determining that the cardholder account is enrolled in the security system, identifying one or more parameters associated with the cardholder account, the one or more parameters assigning a probability of a fraud associated with the first request for authorization, wherein upon the geolocation being different from a geolocation associated with the cardholder account by more than a defined value, the probability of a fraud is assigned a high value;  
comparing the one or more first factors associated with the financial transaction with the identified one or more parameters associated with the cardholder account; 
based on the comparing, generating, …, a transaction score and comparing the generated transaction score to a threshold to determine whether to approve the first request for authorization; Type of Response: Amendment Application Number: 14/931,587 Attorney Docket Number: P02502-US-UTIL Filing Date: November 3, 2015 
2/32on condition that the generated transaction score satisfies the threshold, automatically approving the first request for authorization; 
based on approving the first request, generating a transaction score…, a case action and storing the case action in the first memory device;
 retrieving, ..., the generated case action from the first memory device, processing the case action and generating a non-monetary (NMON) message based on the processing;
sending, …, the NMON message to a message queue comprising the second memory device; 
receiving the NMON message from the message queue and determining, based on the received NMON message, whether the one or parameters are inconsistent with the approving of the first request; on condition that the one or more parameters are determined to be inconsistent with the approving of the first request, updating the one or more parameters, such that the updated one or more parameters are consistent with the approving of the first request; and 


These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. These limitations are directed to an abstract idea because the steps represent business interaction/sale activity including confirming a transaction without prompting a cardholder to confirm the transaction falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.

Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a processor, computing devices, and a transaction score device to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitation are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

[Step-2B]

As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.

The analysis above applies to all statutory categories of invention including claims 8 and 16. Furthermore, the dependent claims 2-7, 9-15 and 17-20 do not resolve the issues raised in the independent claims. Claims 2-7, 9-15 and 17-20 are directed towards using an instruction to prompt a cardholder associated with the cardholder account to confirm the first request for authorization based on one or more identified 

The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp.") are not patent-eligible under 35 U.S.C. § 101.









Response to Arguments
Applicant’s amendment/arguments with respect to the 35 U.S.C. § 101 rejection are deemed to be non-persuasive:
Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on Dec 7, 2020.
Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance (2019-PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice. The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. 

Applicant argued further [Remarks pages-4-5] that “The Claims Improve the Functioning of Traditional Credit Card Processing System …some embodiments improve cardholder confidence in financial institutions by updating one or more parameters associated with a cardholder account based on one or more factors associated with a previous financial transaction to shut down future point-of-sale fraud while achieving a balance between the security from fraud and convenience to the cardholder. Additionally, some embodiments may improve processor security and/or data transmission security by processing one or more financial transactions using one or more updated parameters;Type of Response. Amendment …Importantly, page 17 of the Guidelines clarifies that "Examiners should give weight to all of the claimed additional elements in Prong Two, even if those elements represent well-understood, routine, conventional (WURC) activity. Because Step 2A excludes consideration of WURC, a claim that includes WURC elements may still integrate an exception into a practical application" (Guidelines at 17).
As such the office consider "upon [the one or more first factors comprising] the geolocation being different from a geolocation associated with the cardholder account by more than a defined value, the probability of a fraud is assigned a high value" …provide sufficient basis to show the claims are integrated into a practical application.

The Examiner respectfully disagrees with applicant’s assertions:

The claims are directed to abstract idea (In re Alice) and neither effects an improvement to another technology or technical field, nor amount to an improvement to the functioning of the computer itself.
The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
Moreover, Examiner did not indicate that the claims describe well-understood, routine and conventional activities in the 101 rejection in this particular case. Rather, Examiner identified the focus of the invention, and determined that it is directed to an abstract idea and the use of a generic computer to implement the abstract idea.  
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a computer system performing its generic computer functions does not make the claims less abstract. What Applicant describes here is how 
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
Furthermore, Examiner relies on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine, and conventional activity in particular fields. For example, receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (Emphasis added)). In this case, the use of computers and networks is described at a high level of generality, or as an insignificant extra-solution activity that cannot be considered as an improvement to network/computer technology.
In the instant case, the claims’ invocation of processors and databases does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, or database components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed verification of one or more financial transactions without prompting a cardholder to confirm the transaction “on a set of generic computer components”. Bascom, 2016 WL 3514158, at *6–7.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and database technology. The Courts have repeatedly held that such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. BuySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48.
Examiner submits that under the current 35 USC 101 examining practice, the existence of such novel features would still not cure the deficiencies with respect to the Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750, U.S. Court of Appeals Federal Circuit, No. 2010-1544, Decided November 14, 2014, 2014 BL 320546, 772 F.3d 709, Page 1754 last two ¶ : “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Indeed, in this in instant case, the limitations simply narrow or limit the abstract idea without providing anything significantly more than the abstract idea itself.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/HATEM M ALI/
Examiner, Art Unit 3691

/HANI M KAZIMI/Primary Examiner, Art Unit 3691